DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 and 6 is objected to because of the following informalities: the Claim must end in a period. Currently the claim ends in a comma.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Claim 20 recites “A backlight comprising: the light emitting device according to claim 19; and a light guide plate …”. However, Claim 19 recites “A backlight comprising the light emitting device according to claim 18; and a light guide plate”, and claim 20 repeats the rest of claim 19. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-11, 13 of U.S. Patent No. 11004891. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-3, 9-11, 13 of the ‘891 patent anticipate claims 1-20 of the Instant Application (see table below). 

Instant Application 17301761
US Patent No. 11004891
1. A light emitting device comprising: 
at least three light emitting elements arranged side by side in a first direction; a light transmissive member containing a phosphor; 


the phosphor has a longer peak emission wavelength than the peak emission wavelengths of the outer light emitting elements and the peak emission wavelength of the inner light emitting element, 



the peak emission wavelength of the two outer light emitting elements is in a range from 430 nm to less than 490 nm, the peak emission wavelength of the inner light emitting element is in a range between 490 nm and 570 nm, 































the recess is composed of a first side wall, a second side wall, a third side wall, and a fourth side wall, the first side wall and the second side wall extending along the first direction, and the third side wall and the fourth side wall extending along a second direction orthogonal to the first direction, 









wherein the two outer light emitting elements and the inner light emitting element have a rectangular shape in a top view, and wherein, in a top view, one long side of one of the two outer light emitting elements is opposite to one short side of the inner light emitting element, and one long side of another one of the two outer light emitting elements is opposite to another short side of the inner light emitting element, and the long sides of the two outer light emitting elements and the short sides of the inner light emitting element extend in parallel to the second direction.

at least three light emitting elements arranged side by side;
one or more light transmissive members each containing a phosphor; and
a support having a recess, wherein


the phosphor has a longer peak emission wavelength than the peak emission wavelengths of the outer light emitting elements and the peak emission wavelength of the inner light emitting element,
the two outer light emitting elements and the inner light emitting element are connected in series,
the peak emission wavelength of the two outer light emitting elements is in a range from 430 nm to less than 490 nm, and the peak emission wavelength of the inner light emitting element is in a range between 490 nm and 570 nm, and wherein the inner light emitting element has a full width at half maximum of 40 nm or lower,
an upper surface of the inner light emitting element is positioned higher than upper surfaces of the outer light emitting elements,
a density of the phosphor contained in a portion of the one or more light transmissive members which is lower than the upper surface of the inner light emitting element is higher than that of the phosphor contained in a portion of the one or more light transmissive members which is higher than the upper surface of the inner light emitting element, in a region between the inner light emitting element and the outer light emitting elements, and
a reflectance of the phosphor for light of the inner light emitting element is 70% or higher on average over an inner light emitting element wavelength range, and the phosphor is at least one of phosphors having a composition expressed by a general formula A2MF6:Mn4+ and a phosphor having a composition expressed by 3.5MgO.0.5MgF2GeO2:Mn4+, where A in the general formula is at least one selected from the group consisting of K, Li, Na, Rb, Cs, and NH4 +, and M in the general formula is at 
the recess is composed of a first side wall, a second side wall, a third side wall, and a fourth side wall, the first side wall and the second side wall extending along a first direction, and the third side wall and the fourth side wall extending along a second direction orthogonal to the first direction in a top view,
wherein each of the lengths of the first side wall and the second side wall in the first direction is longer than each of the lengths of the third side wall and the fourth side wall,
wherein the two outer light emitting elements and the inner light emitting element are mounted side by side in the recess along the first direction,
wherein the two outer light emitting elements and the inner light emitting element have a rectangular shape in a top view, and
wherein, in a top view, one long side of one of the two outer light emitting elements is opposite to one short side of the inner light emitting element, and one long side of another one of the two outer light emitting elements is opposite to another short side of the inner light emitting element, and all of the long sides of the two outer light emitting elements and all of the short sides of the inner light emitting element extend in parallel to the second direction.

1. …the two outer light emitting elements and the inner light emitting element are connected in series,…
3. The light emitting device according to claim 1, wherein the peak emission wavelength of the phosphor is in a range between 580 nm and 680 nm.

2. The light emitting device according to claim 1, wherein the peak emission wavelength of the phosphor is in a range between 580 nm and 680 nm.
4. The light emitting device according to claim 1, wherein the phosphor is at least one of phosphors having a composition expressed by a general formula A2MF6:Mn4+ and a phosphor having a composition expressed by 3.5MgO-0.5MgF2-GeO2:Mn4+, where A in the general formula is at least one selected from the group consisting of K, Li, Na, Rb, 




1. …a density of the phosphor contained in a portion of the one or more light transmissive members which is lower than the upper surface of the inner light emitting element is higher than that of the phosphor contained in a portion of the one or more light transmissive members which is higher than the upper surface of the inner light emitting element, in a region between the inner light emitting element and the outer light emitting elements, and …
6. The light emitting device according to claim 1, wherein an upper surface of the inner light emitting element is positioned higher than upper surfaces of the outer light emitting elements,

1. …an upper surface of the inner light emitting element is positioned higher than upper surfaces of the outer light emitting elements,
7. The light emitting device according to claim 1, wherein a ratio of a light output of the inner light emitting element to a light output of the outer light emitting elements is in a range between 0.3 and 0.7.

3. …The light emitting device according to claim 2, wherein a ratio of a light output of the inner light emitting element to a light output of the outer light emitting elements is in a range between 0.3 and 0.7. …
	


8. A backlight comprising: the light emitting device according to claim 1; and a light guide plate having a light-entering portion in a lateral surface, wherein light-extraction surfaces of the light emitting devices face the light-entering portion of the light guide plate.

10. A backlight comprising:
the light emitting device according to claim 1; and a light guide plate having a light-entering portion in a lateral surface, wherein
light-extraction surfaces of the light emitting devices face the light-entering portion of the light guide plate.
9. The light emitting device according to claim 1, wherein a distance between facing lateral surfaces of the outer light emitting element and the inner light emitting element is in a range between 50 μm and 150 μm.


10. The light emitting device according to claim 1, wherein the light transmissive member covers at least a portion of the outer light emitting elements and at least a portion of the inner light emitting elements.

13. The light emitting device according to claim 1, wherein the light transmissive member covers at least a portion of the outer light emitting elements and at least a portion of the inner light emitting elements.
11. The light emitting device according to claim 2, wherein the peak emission wavelength of the phosphor is in a range between 580 nm and 680 nm.

2. The light emitting device according to claim 1, wherein the peak emission wavelength of the phosphor is in a range between 580 nm and 680 nm.
12. The light emitting device according to claim 2, wherein the phosphor is at least one of phosphors having a composition expressed by a general formula A2MF6:Mn4+ and a phosphor having a composition expressed by 3.5MgO-0.5MgF2-GeO2:Mn4+, where A in the general formula is at least one selected from the group consisting of K, Li, Na, Rb, Cs, and NH4+, and M in the general formula is at least one element selected from the group consisting of the elements of Group 4 and Group 14.

1. …the phosphor is at least one of phosphors having a composition expressed by a general formula A2MF6:Mn4+ and a phosphor having a composition expressed by 3.5MgO.0.5MgF2GeO2:Mn4+, where A in the general formula is at least one selected from the group consisting of K, Li, Na, Rb, Cs, and NH4 +, and M in the general formula is at least one element selected from the group consisting of the elements of Group 4 and Group 14, and …
13. The light emitting device according to claim 2, wherein a density of the phosphor contained in a portion of the one or more light transmissive members which is lower than the upper surface of the inner light emitting element is higher than that of the phosphor contained in a portion of the one or more light transmissive members which is higher than the upper surface of the inner light emitting element, in a region between the inner light emitting element and the outer light emitting elements.

1. …a density of the phosphor contained in a portion of the one or more light transmissive members which is lower than the upper surface of the inner light emitting element is higher than that of the phosphor contained in a portion of the one or more light transmissive members which is higher than the upper surface of the inner light emitting element, in a region between the inner light emitting element and the outer light emitting elements, and …
14. The light emitting device according to claim 2, wherein a ratio of a light output of the inner light emitting element to a light output of the outer light emitting elements is in a range between 0.3 and 0.7.

9. The light emitting device according to claim 1, wherein a ratio of a light output of the inner light emitting element to a light output of the outer light emitting elements is in a range between 0.3 and 0.7.


10. A backlight comprising:
the light emitting device according to claim 1; and a light guide plate having a light-entering portion in a lateral surface, wherein
light-extraction surfaces of the light emitting devices face the light-entering portion of the light guide plate.


16. The light emitting device according to claim 2, wherein a distance between facing lateral surfaces of the outer light emitting element and the inner light emitting element is in a range between 50 μm and 150 μm.

11. The light emitting device according to claim 1, wherein a distance between facing lateral surfaces of the outer light emitting element and the inner light emitting element is in a range between 50 μm and 150 μm.
17. The light emitting device according to claim 2, wherein the light transmissive member covers at least a portion of the outer light emitting elements and at least a portion of the inner light emitting elements.

13. The light emitting device according to claim 1, wherein the light transmissive member covers at least a portion of the outer light emitting elements and at least a portion of the inner light emitting elements.
18. The light emitting device according to claim 11, wherein a density of the phosphor contained in a portion of the one or more light transmissive members which is lower than the upper surface of the inner light emitting element is higher than that of the phosphor contained in a portion of the one or more light transmissive members which is higher than the upper surface of the inner light emitting element, in a region between the inner light emitting element and the outer light emitting elements.

1. …a density of the phosphor contained in a portion of the one or more light transmissive members which is lower than the upper surface of the inner light emitting element is higher than that of the phosphor contained in a portion of the one or more light transmissive members which is higher than the upper surface of the inner light emitting element, in a region between the inner light emitting element and the outer light emitting elements, and …
19. A backlight comprising: the light emitting device according to claim 18; and a light guide plate having a light-entering portion in a lateral surface, wherein light-extraction surfaces of the light emitting devices face the light-entering portion of the light guide plate.

10. A backlight comprising:
the light emitting device according to claim 1; and a light guide plate having a light-entering portion in a lateral surface, wherein
light-extraction surfaces of the light emitting devices face the light-entering portion of the light guide plate.



Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11004891.

At the time the invention was filed, it would have been an obvious to a person of ordinary skill in the art to have the ratio of the light output of the inner element to the outer element be in a range between 0.3 to 0.7. One of ordinary skill in the art would have selected a particular light output ratio between chips in order to meet the specific lighting needs of a given application, such as desired color and color correlation temperature. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Also see MPEP 2144.05 (II-A) for the obviousness of an optimum range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2007/0001188 A1 in view of Seo et al., US 8704265 B2, and further in view of Son et al, US 2016/0146435 A1.

Regarding claim 1, Lee discloses “a light emitting device comprising (Fig. 1A-1B): at least three light emitting elements (1 and 2, Fig. 1A and 1B) arranged side by side in a 

wherein the at least three light emitting elements include two outer light emitting elements arranged on outer sides (1, Fig. 1A and 1B), and an inner light emitting element (2, Fig. 1A and 1B) arranged between the two outer light emitting elements (seen in Fig. 1A and 1B) and having a different peak emission wavelength than a peak emission wavelength of the two outer light emitting elements (¶ [0027] “the semiconductor devices 1 and 2 are comprised of device groups that can emit lights having wavelengths different from each other”), the phosphor has a longer peak emission wavelength than the peak emission wavelengths of the outer light emitting elements and the peak emission wavelength of the inner light emitting element (in Fig. 1A and 1B, the example given is that (1) are blue chips, (2) is a red chip, and the phosphor is green, but in ¶ [0039] it states that a combination of blue and green chips and a red phosphor is possible. The red phosphor has a longer wavelength than the blue and green chips.), the peak emission wavelength of the two outer light emitting elements is in a range from 430 nm to less than 490 nm (¶ [0030] the blue chips 1 have a peak wavelength of about 430-480 nm)” and “the recess is composed of a first side wall, a second side wall, a third side wall, and a fourth side wall, the first side wall and the second side wall extending along the first direction, and the third side wall and the fourth side wall extending along a second direction orthogonal to the first direction (seen in Fig. 1A)”. 
However, Lee does not disclose “the peak emission wavelength of the inner light emitting element is in a range between 490 nm and 570 nm,” and “ wherein the two outer light emitting elements and the inner light emitting element have a rectangular shape in a top view, and wherein, in a top view, one long side of one of the two outer light emitting 
Seo discloses a light emitting device (Fig. 6 and 7) with a blue chip (30, Fig. 6 and 7) and a green chip (40, Fig. 6 and 7) and a red phosphor (60, Fig. 7), and the green chip has a peak wavelength band of 510~550 nm (col. 7, ln. 60-63).
At the time invention was filed, it would have been obvious to one of ordinary skill in the art to include the green chip with a peak wavelength band of 510~550 nm as taught by Seo as the green chip as taught by Lee for completing the details of the invention. One of ordinary skill in the art would have been motivated to use a chip that emits a particular wavelength band in order to meet the specific wavelength spectrum needs of a given application such as the resulting color correlated temperature of a desired light output, and for improved qualities such as high light emitting efficiency, high color rendering, and stable color temperature and color coordinates (Seo, col. 8, ln. 22-26). 
Son discloses an arrangement of LEDs that can be different colors such as blue and green (¶ [0054]) with phosphor (¶ [0071]), and the LEDs are rectangular (Fig. 4, ¶ [0088]) or square (¶ [0088]), and a possible arrangement includes where the long side of the outside LEDs (LS1 and LS3, Fig. 4) are facing the short side of the inner LED (LS2, Fig. 4).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the LED chips, as taught by Lee in view of Seo, be rectangular and arranged to be perpendicular to each other, such as taught by Son. One of ordinary skill in 
Regarding claim 2, Lee in view of Seo and Son discloses the invention of claim 1, as cited above, and further discloses “the two outer light emitting elements and the inner light emitting element are connected in series (seen in Lee Fig. 1A and 1B)”.
Regarding claims 5 and 13, Lee in view of Seo and Son discloses the invention of claims 1 and 2, respectively, as cited above, and further discloses “a density of the phosphor contained in a portion of the one or more light transmissive members which is lower than the upper surface of the inner light emitting element is higher than that of the phosphor contained in a portion of the one or more light transmissive members which is higher than the upper surface of the inner light emitting element, in a region between the inner light emitting element and the outer light emitting elements (Lee, ¶ [0033] and seen in Fig. 1B, the transmissive member (3) contains phosphor in a space in-between the outer and inner light emitting elements. The phosphors are incorporated in a molding process with a liquid resin (¶ [0033]), and so it is expected that the phosphors would settle towards the bottom, thus the density of the phosphor on the lower end is higher than above. This particle behavior has been widely known in the art, and evidenced by Maeda et al., US 2004/0104391 A1, ¶ [0027], Chen US 2010/0123386 ¶ [0005], Eguchi et al., US 2016/0116140 A1 ¶ [0063]).  In addition, the portions of the light transmissive member as recited are arbitrary and not constrained other than that they are in a region between the inner and outer elements, and thus the volumes of the portions can be chosen such that the portion below the height of the light emitting element contains phosphor, and the portion above the height can be chosen such that it’s a portion of the transmissive member that does not contain phosphor (since the phosphor is dispersed in a matrix), thus reading upon the claim limitation).
Regarding claim 6, Lee in view of Seo and Son discloses the invention of claim 1, as cited above, and further discloses “an upper surface of the inner light emitting element is positioned higher than upper surfaces of the outer light emitting elements (seen in Lee Fig. 1B)”.
Regarding claims 7 and 14, Lee in view of Seo and Son discloses the invention of claims 1 and 2, respectively, as cited above, except for “a ratio of a light output of the inner light emitting element to a light output of the outer light emitting elements is in a range between 0.3 and 0.7.”
At the time the invention was filed, it would have been an obvious to a person of ordinary skill in the art to have the ratio of the light output of the inner element to the outer element be in a range between 0.3 to 0.7. One of ordinary skill in the art would have selected a particular light output ratio between chips in order to meet the specific lighting needs of a given application, such as desired color and color correlation temperature.
Please note that in the Instant Application, paragraph [0052] of the Specification, Applicant has not disclosed any criticality for the claimed limitations. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Also see MPEP 2144.05 (II-A) for the obviousness of an optimum range.
Regarding claims 10 and 17, Lee in view of Seo and Son discloses the invention of claims 1 and 2, respectively, as cited above, and further discloses “the light transmissive member covers at least a portion of the outer light emitting elements and at least a portion of the inner light emitting elements (seen in Lee Fig. 1B, the light transmissive member 3 covers the light emitting elements).”   
Claims 3-4, 11-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Seo and Son, and further in view of Chen, US 2008/0061674 A1.
Regarding claims 3 and 11, Lee in view of Seo and Son discloses the invention of claims 1 and 2, respectively, as cited above, except “the peak emission wavelength of the phosphor is in a range between 580 nm and 680 nm”. Lee is silent with the material composition and peak emission wavelength of the red phosphor in ¶ [0039].
Chen discloses a light emitting device (LED) in the same field of endeavor as the claimed invention having a red phosphor (¶ [0030]), and that the phosphors of 3.5MgO-0.5MgF2-GeO2:Mn4+ (¶ [0018, 0021]) and A2MF6:Mn4+ (¶ [0022]) were known compositions in the phosphor art. The examiner takes official notice that the phosphors as taught by Chen, have a peak emission wavelength between 580 nm and 680 nm. Support can be found in Senden, Tim; Relinde JA van Dijk-Moes; Meijerink, Andries. Light: Science and Applications; London Vol. 7,  (May 2018): 1-13; page 4, Fig. 2c.; the Instant Application Specification discloses that the phosphors (4) have a wavelength in a range between 580 nm and 680 nm in ¶ [0031])”. 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to select the phosphors as taught by Chen to use as the red phosphor of Lee, for completing the details of the invention. One of ordinary skill in the art would have been motivated to select a known phosphor for their light emitting device in order to meet the specific lighting needs of a given application, such as desired color and color correlation temperature, and for improved qualities such as high light emitting efficiency, increased uniformity due to phosphor scattering, high color rendering, and stable color temperature and color coordinates, over another known phosphor. The applicant is also advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshin, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 
Regarding claims 4 and 12, Lee in view of Seo and Son discloses the invention of claim 1 and 2, respectively, as cited above, except “the phosphor is at least one of phosphors having a composition expressed by a general formula A2MF6:Mn4+ and a phosphor having a composition expressed by 3.5MgO-0.5MgF2-GeO2:Mn4+, where A in the general formula is at least one selected from the group consisting of K, Li, Na, Rb, Cs, and NH4+, and M in the general formula is at least one element selected from the group consisting of the elements of Group 4 and Group 14.”.
Lee is silent with the material composition and peak emission wavelength of the red phosphor in ¶ [0039].
Chen discloses a light emitting device (LED) in the same field of endeavor as the claimed invention having a red phosphor (¶ [0030]), and that the phosphors of 3.5MgO-0.5MgF2-GeO2:Mn4+ (¶ [0018, 0021]) and A2MF6:Mn4+ (¶ [0022]) were known compositions in the phosphor art. The examiner takes official notice that the phosphors as taught by Chen, have a peak emission wavelength between 580 nm and 680 nm. Support can be found in Senden, Tim; Relinde JA van Dijk-Moes; Meijerink, Andries. Light: Science and Applications; London Vol. 7,  (May 2018): 1-13; page 4, Fig. 2c.; the Instant Application Specification discloses that the phosphors (4) have a wavelength in a range between 580 nm and 680 nm in ¶ [0031])”. 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to select the phosphors as taught by Chen to use as the red phosphor of Lee, for completing the details of the invention. One of ordinary skill in the art would have been motivated to select a known phosphor for their light emitting device in order to meet the specific lighting needs of a given application, such as desired color and color correlation temperature, and for improved qualities such as high light emitting efficiency, increased uniformity due to phosphor scattering, high color rendering, and stable color temperature and color . The applicant is also advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshin, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 18, Lee in view of Seo and Son and Chen discloses the invention of claim 11, as cited above, and further discloses “a density of the phosphor contained in a portion of the one or more light transmissive members which is lower than the upper surface of the inner light emitting element is higher than that of the phosphor contained in a portion of the one or more light transmissive members which is higher than the upper surface of the inner light emitting element, in a region between the inner light emitting element and the outer light emitting elements (Lee, ¶ [0033] and seen in Fig. 1B, the transmissive member (3) contains phosphor in a space in-between the outer and inner light emitting elements. The phosphors are incorporated in a molding process with a liquid resin (¶ [0033]), and so it is expected that the phosphors would settle towards the bottom, thus the density of the phosphor on the lower end is higher than above. This particle behavior has been widely known in the art, and evidenced by Maeda et al., US 2004/0104391 A1, ¶ [0027], Chen US 2010/0123386 ¶ [0005], Eguchi et al., US 2016/0116140 A1 ¶ [0063]).  In addition, the portions of the light transmissive member as recited are arbitrary and not constrained other than that they are in a region between the inner and outer elements, and thus the volumes of the portions can be chosen such that the portion below the height of the light emitting element contains phosphor, and the portion above the height can be chosen such that it’s a portion of the transmissive member that does not contain phosphor (since the phosphor is dispersed in a matrix), thus reading upon the claim limitation).



Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Seo and Son, and further in view of Akiba et al., US 2010/0066943 A1.
Regarding claim 8 and 15, Lee in view of Seo and Son discloses the invention of claim 1 and 2, respectively, as cited above, except for “a backlight comprising: the light-emitting device according to claim 1 and 2; and a light guide plate having a light-entering portion in a lateral surface, wherein light-extraction surfaces of the light emitting devices face the light-entering portion of the light guide plate”.
Akiba discloses a backlight (Fig. 4) comprising a light-emitting device with red LEDs, blue LEDs, and green LEDs (Fig. 1), and a light guide plate (118, Fig. 4) having a light-entering portion in a lateral surface (the light incident surface facing the light sources, seen in Fig. 4 and 5), wherein light-extraction surfaces of the light emitting devices face the light-entering portion of the light guide plate (seen in Fig. 4 and 5).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include the light-emitting devices as taught by Lee in view of Seo and Son as the light sources in the backlight such as taught by Akiba. One would have been motivated to use the light sources as taught by Lee in a backlight such as taught by Akiba, as Lee teaches using the light source in a backlight for an LCD (Lee, ¶ [0076]) for providing planar illumination, as well known in the art. 
Additionally, one of ordinary skill in the art would have selected the light source of Lee for improved light intensity, maintaining balance, price power consumption, and driving factors (Lee, ¶ [0007]).

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Seo and Son, and further in view of Speier, US 2008/0266893 A1.

Regarding claims 9 and 16, Lee in view of Seo and Son discloses the invention of claims 1 and 2, respectively, as cited above, except for “a distance between facing lateral surfaces of the outer light emitting element and the inner light emitting element is in a range between 50 μm and 150 μm.” Lee and Seo and Son are silent with regards to the spacing between the light emitting elements.
Speier discloses a group of light emitting elements on the same substrate, and the spacing between the light emitting is about 100 μm (¶ [0073]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the spacing between the light elements as taught by Lee in view of Seo and Son be about 100 μm as taught by Speier, for completing the details of the invention. One of ordinary skill in the art would have been motivated to use a spacing of about 100 μm to create a closely packed group and reduce non-radiating surface area in-between the light emitting elements (Speier, ¶ [0073]).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Seo and Son and Chen, and further in view of Akiba .

Regarding claim 19, Lee in view of Seo and Son and Chen discloses the invention of claim 18, as cited above, except for “a backlight comprising: the light-emitting device according to claim 18; and a light guide plate having a light-entering portion in a lateral surface, wherein light-extraction surfaces of the light emitting devices face the light-entering portion of the light guide plate”.
Akiba discloses a backlight (Fig. 4) comprising a light-emitting device with red LEDs, blue LEDs, and green LEDs (Fig. 1), and a light guide plate (118, Fig. 4) having a light-entering portion in a lateral surface (the light incident surface facing the light sources, seen in Fig. 4 and 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include the light-emitting devices as taught by Lee in view of Seo and Son as the light sources in the backlight such as taught by Akiba. One would have been motivated to use the light sources as taught by Lee in a backlight such as taught by Akiba, as Lee teaches using the light source in a backlight for an LCD (Lee, ¶ [0076]) for providing planar illumination, as well known in the art. 
Additionally, one of ordinary skill in the art would have selected the light source of Lee for improved light intensity, maintaining balance, price power consumption, and driving factors (Lee, ¶ [0007]).
	Regarding claim 20, Lee in view of Seo and Son and Chen and Akiba discloses the invention of claim 19, as cited above, except ““a ratio of a light output of the inner light emitting element to a light output of the outer light emitting elements is in a range between 0.3 and 0.7.”
At the time the invention was filed, it would have been an obvious to a person of ordinary skill in the art to have the ratio of the light output of the inner element to the outer element be in a range between 0.3 to 0.7. One of ordinary skill in the art would have selected a particular light output ratio between chips in order to meet the specific lighting needs of a given application, such as desired color and color correlation temperature.
Please note that in the Instant Application, paragraph [0052] of the Specification, Applicant has not disclosed any criticality for the claimed limitations. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Also see MPEP 2144.05 (II-A) for the obviousness of an optimum range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagahama et al., US 2017/0069805 A1 discloses rectangular LEDs placed in alternating orientations (Fig. 3)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875